t c memo united_states tax_court william d and judith a jamieson petitioners v commissioner of internal revenue respondent docket no filed date william d and judith a jamieson pro sese louise r forbes for respondent memorandum opinion marvel judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the sole issue for decision is whether petitioners are liable for alternative_minimum_tax amt under sec_55 as a result of the limitation on the amount of the amt foreign_tax_credit imposed by sec_59 background the parties submitted this case fully stipulated under rule the stipulation of facts is incorporated herein by this reference petitioners resided in rothesay new brunswick canada when the petition in this case was filed petitioners are u s citizens who resided in canada during petitioners timely filed a joint form_1040 u s individual_income_tax_return for most of petitioners’ reported income was earned and was taxable in canada thus petitioners claimed foreign tax_credits of dollar_figure against their reported u s tax_liability of dollar_figure resulting in a net u s tax_liability of dollar_figure petitioners did not compute their amt liability under sec_55 instead they placed an asterisk on line alternative_minimum_tax of their form_1040 that referenced the us-canada income_tax treaty articles xxiv and xxix on date respondent mailed petitioners a notice_of_deficiency determining that they were liable for amt of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure plus accrued interest the deficiency resulted solely from respondent’s application of the amt foreign_tax_credit_limitation in sec_59 on date we received and filed petitioners’ petition contesting respondent’s notice_of_deficiency petitioners allege in their petition that respondent erred in his application of the sec_59 limitation on amt foreign tax_credits because the convention with respect to taxes on income and on capital u s -can date t i a s no u s -canada convention or convention prohibits the double petitioners do not dispute respondent’s calculation of their amt liability the u s -canada convention and two amending protocols protocol amending the convention with respect to taxes on income and on capital u s -can date s treaty doc first protocol and second protocol amending the convention with respect to taxes on income and on capital u s - can date as amended by the protocol on date s treaty doc second protocol entered into force on date the u s -canada convention has since been amended several times see revised protocol amending the convention with respect to taxes on income and on capital u s -can date as amended by the protocols on date and date s treaty doc third protocol and protocol amending the convention with respect to taxes on income and on capital u s -can date as amended by the protocols on date date and date s treaty doc fourth protocol another protocol protocol amending the convention with respect to taxes on income and on capital u s -can date as amended by the protocols on date date date and date fifth protocol was executed on date s treaty doc the fifth protocol is not relevant to this case and will continued taxation of u s citizens residing in canada petitioners do not dispute that the sec_59 limitation applies but they contend that articles xxiv and xxix of the u s -canada convention entitle them to claim additional foreign tax_credits so as to reduce their u s income_tax_liability to zero and thereby prevent any double_taxation on the same income by the united_states and canada discussion i sec_59 limitation on amt foreign_tax_credit generally all u s citizens are subject_to u s federal_income_tax and all income of a u s citizen is subject_to taxation by the united_states regardless of the citizen’s residence or the source of the income sec_1 265_us_47 sec_1_1-1 income_tax regs consequently u s citizens who reside or work abroad may face double_taxation when the united_states and a foreign_country tax the same item_of_income this hardship is generally alleviated however under the code through the foreign_tax_credit see sec_27 sec_55 imposes an amt in an amount equal to the excess if any of the tentative_minimum_tax for the taxable_year over continued not be discussed in this opinion the taxpayer’s regular_tax for that year however the amount of a noncorporate taxpayer’s tentative_minimum_tax is reduced by the taxpayer’s amt foreign_tax_credit under sec_59 sec_55 sec_59 limits the amount of the amt foreign_tax_credit that can be claimed in a given year as in effect for sec_59 provides as follows limitation to percent of tax -- a in general --the alternative_minimum_tax_foreign_tax_credit for any taxable_year shall not exceed the excess if any of- i the pre-credit_tentative_minimum_tax for the taxable_year over ii percent of the amount which would be the pre-credit_tentative_minimum_tax without regard to the alternative_tax_net_operating_loss_deduction and sec_57 petitioners do not dispute that sec_59 limits their foreign_tax_credit or that the deficiency respondent determined correctly reflects the calculation of the limitation the dispute between the parties arises from the parties’ arguments regarding the interrelationship of the u s -canada convention and sec_59 both parties maintain that there is no conflict between the convention and sec_59 the definitions and rules for computing a taxpayer’s tentative_minimum_tax and regular_tax are found in sec_55 and c respectively sec_59 was repealed effective for taxable years beginning after date by the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1514 however the conclusions that they reach are diametrically opposite respondent claims that petitioners may not claim an amt foreign_tax_credit for the full amount of tax paid in canada because of sec_59 while petitioners claim that the sec_59 limitation is offset by additional credits under the u s -canada convention in an amount sufficient to reduce their u s income_tax_liability to zero in order to resolve these conflicting interpretations of the allegedly harmonious relationship between the u s -canada convention and sec_59 we must examine the applicable statutes and convention provisions to decide whether the code provisions and the convention can be harmonized as both parties contend and if they cannot be harmonized which provision qualifies as the last in time ii applicable statutes and u s -canada convention provisions the u s -canada convention and two amending protocols protocol amending the convention with respect to taxes on income and on capital u s -can date s treaty doc signed on date first protocol and second protocol amending the convention with respect to taxes on income and on capital u s -can date as amended by the protocol on date s treaty doc signed on date second protocol entered into force on date for purposes of this case the relevant convention provision is found in article xxiv article xxiv of the u s -canada convention generally provides that double_taxation by the united_states and canada shall be avoided paragraph of article xxiv provides the general_rule as follows in the case of the united_states subject_to the provisions of paragraph sec_4 and double_taxation shall be avoided as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the united_states shall allow to a citizen or resident_of_the_united_states as a credit against the united_states tax on income the appropriate amount of income_tax paid_or_accrued to canada paragraph of article xxiv applies to u s citizens who are residents of canada and provides where a united_states citizen is a resident of canada the following rules shall apply a canada shall allow a deduction from the canadian tax in respect of income_tax paid_or_accrued to the united_states in respect of profits income or gains which arise within the meaning of paragraph in the united_states except that such deduction need not exceed the amount of the tax that would be paid to the united_states if the resident were not a united_states citizen and b for the purposes of computing the united_states tax the united_states shall allow as a credit against united_states tax the income_tax paid_or_accrued to canada after the deduction referred to in subparagraph a the credit so allowed shall not reduce that portion of the united_states tax that is deductible from canadian tax in accordance with subparagraph a in while the u s -canada convention was in force congress amended the amt imposed on noncorporate taxpayers by sec_55 and added sec_59 to the code tax_reform_act_of_1986 act publaw_99_514 100_stat_2320 sec_55 as amended and in effect for provides that the amount of a noncorporate taxpayer’s tentative_minimum_tax shall be reduced by the taxpayer’s amt foreign_tax_credit under sec_59 sec_59 limits the amount of the amt foreign_tax_credit that can be claimed in a given year the legislative_history of sec_59 explains the introduction of the amt foreign_tax_credit_limitation while allowance of the foreign_tax_credit for minimum_tax purposes generally is appropriate the committee believes that taxpayers should not be permitted to use the credit to avoid all minimum_tax liability u s taxpayers generally derive benefits from the protection and applicability of u s law and in some cases from services such as defense provided by the u s government even if all of such taxpayers’ income is earned abroad thus it is fair to require at least a nominal tax contribution from all u s taxpayers with substantial economic incomes s rept pincite 1986_3_cb_1 emphasis added although the u s -canada convention was in force at the time congress nevertheless enacted the limitation in sec_59 to require all u s taxpayers with substantial economic incomes to contribute to the cost of the services they receive from the federal government in congress examined the relationship between code provisions and treaties during its consideration of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 and incorporated into tamra an amendment to sec_7852 tamra sec_1012 102_stat_3531 as amended and in effect for sec_7852 provides that neither a provision of a treaty nor a law of the united_states affecting revenue shall have preferential status by reason of its status as a law or a treaty in enacting the amendment to sec_7852 congress intended to make clear that conflicts between a revenue law and a treaty must be resolved by applying the principle that the provision adopted later in time controls the last-in-time rule s rept pincite see also 130_us_581 congress went even further in making its intentions known regarding the obligation of u s citizens residing abroad to pay at least some amt in addition to amending sec_7852 congress enacted the following provision as tamra sec_1012 sec_102 stat certain amendments to apply notwithstanding treaties --the following amendments made by the reform act the act shall apply notwithstanding any treaty obligation of the united_states in effect on the date of the enactment of the reform act a the amendments made by sec_1201 of the reform act b the amendments made by title vii of the reform act to the extent such amendments relate to the alternative_minimum_tax_foreign_tax_credit tamra sec_1012 clarified that sec_59 applies notwithstanding treaty obligations in effect on the date of enactment of the act s rept supra pincite following the enactment of tamra the u s -canada convention was amended the revised protocol amending the convention with respect to taxes on income and capital u s -can date as amended by the protocols on date and date s treaty doc third protocol which was signed on date and entered into force on date made changes to article xxiv affecting credits for social_security_tax corporate tax exemptions and the tax treatment of dividends interest and royalties third protocol art but did not alter the general_rule found in article xxiv paragraph id the protocol amending the convention with respect to taxes on income and on capital u s -can date as amended by the protocols on date date and date s treaty doc fourth protocol which was signed on date and entered into force on date made no modifications to articles xxiv and xxix of the u s -canada convention neither the third nor the fourth protocol references sec_59 or tamra sec_1012 iii analysis it is well established that where a statute and a treaty pertain to the same subject matter they must be read so as to give effect to both if at all possible 124_us_190 in whitney the supreme court explained this general_rule as follows by the constitution a treaty is placed on the same footing and made of like obligation with an act of legislation both are declared by that instrument to be the supreme law of the land and no superior efficacy is given to either over the other when the two relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either but if the two are inconsistent the one last in date will control the other provided always the stipulation of the treaty on the subject is self- executing id if there is no conflict between a statute and a treaty the code and the treaty should be read harmoniously to give effect to each 113_tc_158 if however the statute and the treaty conflict the last-in-time rule requires that the last expression of the sovereign will controls chae chan ping v united_states supra pincite whitney v robertson supra pincite both petitioners and respondent argue that the double_taxation provisions of the u s -canada convention and sec_59 are not in conflict and can be read in harmony thus making the last-in-time rule inapplicable under petitioners’ interpretation sec_59 and the u s -canada convention operate at different times and consequently sec_59 does not limit petitioners’ ability to claim foreign tax_credits under the convention thus according to petitioners taxpayers first apply the foreign tax_credits allowed under the code sec_27 and sec_55 taking into account the corresponding limitations eg sec_59 to compute their tax_liability and if double_taxation remains the convention provides tax_credits to correct double_taxation of the same income by the united_states and canada in essence petitioners conclude that the u s -canada convention prohibits any form of double_taxation on their income under respondent’s interpretation the u s -canada convention does not prohibit all double_taxation rather the treaty expresses the intention of canada and the united_states to avoid double_taxation sec_59 reflects congress’s intention that all u s taxpayers with substantial incomes contribute to the cost of the services provided by the federal government and the u s -canada convention does not prohibit this minimum contribution alternatively both parties argue that even if we determine there is a conflict the last-in-time rule validates their respective positions we have addressed whether article xxiv of the u s -canada convention conflicts with the limitation on the amt foreign_tax_credit imposed by sec_59 in several cases in jamieson v commissioner tcmemo_1995_550 affd without published opinion 132_f3d_1481 petitioners alleged that article xxiv and sec_59 conflict we assumed but did not expressly decide that there was a conflict between the comparable double_taxation provisions of the u s -canada convention6 and sec_59 and we applied the last-in-time rule to conclude that sec_59 was the last expression of the sovereign will we rejected petitioners’ alternative argument that the third protocol overrides sec_59 under the last-in-time rule because the third protocol had not been ratified by the united_states and canada and was not effective on the relevant date in kappus v commissioner tcmemo_2002_36 affd 337_f3d_1053 d c cir and price v commissioner tcmemo_2002_215 we addressed the question of whether the u s -canada convention as amended by the third and fourth protocols and sec_59 conflict in both cases the taxpayers argued that sec_59 and the u s -canada convention conflicted and that the third and fourth protocols had the effect of reestablishing the convention as the last expression of the sovereign will under the last-in-time rule in both cases we the court cited 98_tc_672 affd without published opinion 15_f3d_1160 d c cir in support of its assumption in lindsey we examined the provisions regarding double_taxation in the u s -switzerland convention and we held that they conflicted with sec_59 concluded that there was no conflict and we held that relevant u s -canada convention provisions and sec_59 could be harmonized accordingly we did not reach the taxpayers’ arguments under the last-in-time rule the taxpayer in kappus appealed this court’s decision to the court_of_appeals for the d c circuit in 337_f3d_1053 d c cir the court_of_appeals affirmed this court’s decision for the commissioner but did so on different grounds the court_of_appeals noted that the question of whether a conflict existed between the u s -canada convention and sec_59 was extremely close but it concluded that it did not need to resolve the question because sec_59 was the last relevant provision under the last- in-time rule see s african airways v dole 817_f2d_119 d c cir jamieson v commissioner supra the court_of_appeals stated that when a statute conflicts with a treaty ‘the duty_of the courts is to construe and give effect to the latest expression of the sovereign will ’ kappus v commissioner f 3d pincite quoting whitney v robertson although petitioners attempt to avoid the result reached in kappus v commissioner tcmemo_2002_36 affd 337_f3d_1053 d c cir and price v commissioner tcmemo_2002_215 by arguing that the u s -canada convention does not conflict with sec_59 the substance of petitioners’ argument is that under the u s -canada convention as amended by the third and fourth protocols no double_taxation is permitted in kappus and price this court rejected that argument u s pincite in deciding whether the u s -canada convention as amended by the third and fourth protocols or sec_59 takes precedence as the latest expression of the sovereign will the court_of_appeals acknowledged that although sec_59 did not specifically deal with the relationship between its requirement and tax_treaty provisions congress made its will known when it enacted sec_7852 and tamra sec_1012 the court_of_appeals concluded that tamra thus made it crystal clear that congress intended the cap on the amt foreign_tax_credit to supercede any preexisting treaty obligation with which it conflicted kappus v commissioner f 3d pincite it then examined and rejected the taxpayer’s argument that the third and fourth protocols reestablished the u s -canada convention as the last expression of the sovereign will holding that it could not read the protocols as implicitly reviving original treaty provisions that had been superseded by sec_59 id the court_of_appeals quoting 205_us_309 in which the supreme court applied a canon of construction that repeals by implication are not favored in the interpretation of a treaty concluded that ‘ a later treaty will not be regarded as repealing an earlier statute by implication unless the two are absolutely incompatible and the statute cannot be enforced without antagonizing the treaty ’ id pincite the court_of_appeals applying this standard to the alleged conflict held that the third and fourth protocols are not absolutely incompatible with sec_59 because their text neither bars its application nor modifies any treaty provision that bars it and that sec_59 prevails over the u s -canada convention as amended by the third and fourth protocols id this case is appealable barring a stipulation to the contrary to the court_of_appeals for the d c circuit see sec_7482 under the rule in 54_tc_742 affd 445_f2d_985 10th cir we must follow a court_of_appeals decision that is squarely in point where appeal from our decision lies to that court_of_appeals we do not believe that the relevant facts and law as summarized in the opinion of the court_of_appeals for the d c circuit in 337_f3d_1053 d c cir can fairly be distinguished from the facts and law involved in this case both cases involve the u s -canada convention as amended by the third and fourth protocols the issue presented in each case is also the same--whether the taxpayers were liable for amt as a result of the application of the amt foreign_tax_credit_limitation contained in sec_59 consequently like the court_of_appeals in kappus we shall assume that a conflict exists between the u s -canada convention and sec_59 applying the last-in-time rule we hold that sec_59 is the last expression of the sovereign will and that it takes precedence over the u s -canada convention to the extent there is a conflict between them tamra sec_1012 makes it very clear that congress intended the limitation of sec_59 to supersede existing treaty provisions prohibiting double_taxation the u s -canada convention was one of those treaties neither the third nor the fourth protocol contains any provision clearly indicating that congress’s intention to ensure that taxpayers with sufficient means should contribute a minimum amount of tax to the united_states had been superseded see s rept supra pincite we address one additional argument article xxix contains a saving clause that incorporates article xxiv as follows except as provided in paragraph nothing in the convention shall be construed as preventing a contracting state from taxing its residents as determined under article iv residence and in the case of the united_states its citizens as if there were no convention between the united_states and canada with respect to taxes on income and on capital the provisions of paragraph shall not affect the obligations undertaken by a contracting state a under article xxiv elimination of double_taxation petitioners point to article xxix for the argument that although the united_states is free to change its tax laws under paragraph it is prevented by paragraph from adopting new tax laws that void or invalidate the double_taxation provisions of article xxiv in petitioners’ view the exception to the saving clause contained in paragraph of article xxix makes the final elimination of any actual double_taxation the exclusive domain and preemptive jurisdiction of the provisions of article xxiv we reject petitioners’ argument pertaining to the significance of the exception to the saving clause contained in article xxix of the u s -canada convention paragraph of article xxix does nothing more than require the united_states to tax its citizens within the parameters of article xxiv consequently article xxix merely reserves the issue of double_taxation to article xxiv which as discussed above must give way to the provision of sec_59 as the most recent expression of the sovereign will regarding the taxation of u s citizens living in canada iv conclusion for the reasons set forth in this opinion and in 337_f3d_1053 d c cir we hold that sec_59 takes precedence under the last-in-time rule and that petitioners are liable for dollar_figure in amt resulting from the application of the sec_59 limitation as respondent determined we have considered all the parties’ other arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
